Citation Nr: 1109415	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  09-03 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to June 1970.  This matter comes before the Board of Veterans' Appeals (Board) from a January 2007  rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefits sought on appeal.  

In January 2011, the Veteran was afforded a Central Office hearing before the undersigned Veterans Law Judge.  Following the hearing, the record was held open for 30 days in order to enable the Veteran to obtain additional evidence in support of his claim.  No such information has been provided to VA for consideration.  The 30-day period has now expired and appellate review may proceed.

The Board acknowledges that the Veteran initially characterized his claim as entitlement to service connection for flat feet.  However, a review of the record shows that he has been diagnosed with multiple foot disorders, including pes planus, callosities, weak arches, hammer digits, and hallux valgus.  The Board observes that a claimant's identification of the benefit sought does not require technical precision.  Ingram v. Nicholson, 21 Vet. App. 232 (2007).  A claimant may satisfy the requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); 38 C.F.R. § 3.159(c)(3) (2010).  Moreover, VA has an obligation to liberally construe the pleadings of a claimant to discern all issues raised in the record.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Thus, in light of the clinical evidence of record, the Board will consider whether service connection is warranted for any bilateral foot disorder.


FINDING OF FACT

The evidence of record is at least in equipoise as to whether a currently diagnosed bilateral foot disorder is related to the Veteran's period of active service.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a bilateral foot disorder have been met.  38 U.S.C.A. §§ 1110, 1132, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R § 3.303 (2010).  

When no preexisting condition is noted at the time a Veteran enters service, the presumption of soundness arises and he is presumed to have been sound upon entry. The presumption of soundness may only be rebutted by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2010).  

Service connection for some disorders will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309 (2010).  However, pes planus is not a disorder subject to presumptive service connection, nor are any of the Veteran's other diagnosed foot disorders. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran, in written statements and testimony before the Board, contends that he suffers from foot problems that had their onset in service.  He claims that he incurred bilateral foot trauma at the same time that he injured his left ankle in August 1968, during his period of active duty.  

The report of the Veteran's August 1966 service entrance examination is negative for any complaints or clinical findings of foot problems.  Accordingly, the Veteran is presumed to have been sound upon entry.  38 C.F.R. § 3.304(b) (2010).   

Subsequent service medical records show that in August 1968, the Veteran was treated for a left leg injury, which required him to use an ace wrap and crutches for several days.  He does not appear to have specifically sought treatment for foot problems at that time.  Nevertheless, on separation examination in June 1970, the Veteran reported a history of foot trouble and was expressly noted by the examining physician to have a history of calluses and weak arches.

Approximately five months after leaving the military, in November 1970, the Veteran underwent a VA orthopedic examination.  Although that examination focused on the Veteran's knee symptoms, clinical evaluation yielded a diagnosis of second-degree pes planus with slight astragalar pronation and plantar callosities on the fifth metatarsal, bilaterally.

Subsequent post-service medical records show that the Veteran has sought periodic treatment for foot problems, alternately diagnosed as a flatfoot deformity, a multiple hammer digit deformity, and a bilateral hallux valgus deformity.  

In support of the Veteran's claim, his private treating provider has submitted an April 2006 written statement indicating that the Veteran's current foot disorders were casually related to his period of active duty.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds the April 2006 opinion from the Veteran's private treating physician, indicating that the Veteran's current foot problems are directly related to service, to be both probative and persuasive.  That opinion was based on the private physician's long-term treatment of the Veteran and demonstrated a knowledge of his pertinent medical history.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Moreover, that private physician's opinion is consistent with the Veteran's service and post-service medical records showing diagnoses of and treatment for foot disorders both during and after the Veteran's period of active duty.  Furthermore, there are no other contrary competent medical opinions of record.

The Board recognizes that the private physician did not expressly indicate that his opinion was predicated on a review of the Veteran's claims folder.  Nevertheless, claims folder review is not a requirement for private medical opinions, and a private medical opinion may not be discounted solely because the opining clinician did not review the claims folder.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).   In any event, as the private physician's opinion is wholly favorable to the Veteran, he is not prejudiced by the Board's decision to afford that opinion great probative weight.

After a careful review of the evidence, the Board finds that the service and post-service medical records and, in particular, the positive nexus opinion provided by the private treating provider show that the Veteran's currently diagnosed foot problems are related to his period of active service.  The Veteran's private physician expressly determined that the Veteran's symptoms were related to his August 1968 in-service injury.  The Board has afforded that opinion great probative weight.  

Moreover, the Veteran has reported suffering from foot problems since his August 1968 in-service left leg injury.  The Veteran is competent to give evidence about what he has experienced and his statements in this regard are considered credible.  Layno v. Brown, 6 Vet. App. 465 (1994).  While cognizant that the Veteran's service medical records did not expressly show treatment for foot problems in connection with his August 1968 left ankle injury, the Board considers it significant that his service separation examination report noted a history of bilateral calluses and weak arches.  That in-service finding of a bilateral foot disorder, combined with the lack of foot problems noted on entry, the post-service VA and private medical records showing ongoing treatment for foot problems, and the positive nexus opinion from the private treating provider, collectively corroborate the Veteran's lay assertions.  Accordingly, the Board considers those assertions inherently credible and probative with respect this claim.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Furthermore, the Veteran's lay statements, together with the clinical evidence, reflect a continuity of symptomatology since active service, which lends additional support to his claim.  Maxson v. Gober, 230 F.3d 1330 (2000).

For the foregoing reasons, the Board concludes that the balance of positive and negative evidence is at the very least in relative equipoise with respect to the Veteran's claim.  Where the evidence supports the claim or is in relative equipoise, the Veteran prevails.  Reasonable doubt is resolved in his favor.  Accordingly, the Board finds that service connection for a bilateral foot disorder is warranted.  38 U.S.C.A. 5107 (b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a bilateral foot disorder is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


